NOT FOR PUBLICATION                                FILED
                       UNITED STATES COURT OF APPEALS                              OCT 7 2020
                                                                              MOLLY C. DWYER, CLERK
                                                                                U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

ROBERT L. ROSEBROCK,                                  No.    19-55387

                  Plaintiff-Appellee,                 D.C. No.
                                                      2:17-cv-04354-DSF-AS
  v.

MICHAEL PEREZ, an individual; et al.,                 MEMORANDUM*

                  Defendants-Appellants,

and

DAVID J. SHULKIN, in his official
capacity; et al.,

                  Defendants.

                      Appeal from the United States District Court
                         for the Central District of California
                       Dale S. Fischer, District Judge, Presiding

                               Submitted August 12, 2020**
                                  Pasadena, California

Before: CALLAHAN, BUMATAY, and VANDYKE, Circuit Judges.




       *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
      Robert Rosebrock filed an amended complaint against Veterans Affairs (VA)

Officers Christian Perez (C. Perez), Michael Perez (M. Perez), and Detective

Henderson, alleging that on June 12 and 19, 2016, the officers participated in

arresting Rosebrock without probable cause in violation of the Fourth Amendment.

The officers moved for summary judgment in the district court, arguing that all three

had probable cause to cite Rosebrock for violating 38 C.F.R. § 1.218(a)(10), (14),

and (5). The district court determined that the officers did not have reasonable

probable cause to cite Rosebrock and denied the officers both qualified immunity

and summary judgment. We reverse because the record demonstrates that on both

occasions the officers had an objectively reasonable belief that they had probable

cause to cite Rosebrock under all three regulations, and were entitled to qualified

immunity.

      We have jurisdiction to review the denial of qualified immunity pursuant to

28 U.S.C. § 1291 and “review de novo a district court’s denial of summary judgment

on the basis of qualified immunity.” Mattos v. Agarano, 661 F.3d 433, 439 (9th Cir.

2011). VA police officers may make arrests on VA property for violations of VA

regulations and federal law. 38 U.S.C. § 902(a)(2). If probable cause for an arrest

exists for “any criminal offense,” then the officers are entitled to qualified immunity

“regardless of their stated reason for the arrest.” Edgerly v. City & County of San

Francisco, 599 F.3d 946, 954 (9th Cir. 2010). “Even if the arrest was made without



                                          2
a warrant and without probable cause … the officer may still be immune from suit

if it was objectively reasonable for him to believe that he had probable cause.”

Rosenbaum v. Washoe County, 663 F.3d 1071, 1078 (9th Cir. 2011) (per curiam)

(emphasis in original). Here, “where the material, historical facts are not in dispute,

and the only disputes involve what inferences properly may be drawn from those

historical facts, it is appropriate for this court to decide whether probable cause

existed at the time” of the arrests. Peng v. Penghu, 335 F.3d 970, 979–80 (9th Cir.

2003).

1.       The officers had probable cause to arrest Rosebrock under 38 C.F.R.

§ 1.218(a)(10), which allows in relevant part “[p]hotographs for news purposes

… [to] be taken at [VA] entrances, lobbies, foyers, or in other places designated by

the head of the facility or designee.” The officers argue they had probable cause to

cite Rosebrock for violating this statute when he took video in a location that did not

qualify as a designated entrance for a news purpose. The officers’ argument turns

on whether the officers reasonably could have concluded that (1) the place where

Rosebrock was recording was not a VA “entrance” under the regulation, and (2)

Rosebrock was recording for “news purposes.”

         a.   “Entrance”: “There is no dispute Rosebrock video-recorded the

Officers on VA property”—the VA Plaza in front of the Great Lawn Gate. Lacking

clear legal precedent as to what constituted an “entrance” under statute, the officers



                                          3
relied in part upon then-VA Director Ann Brown’s interpretation. She testified she

understood photography was only permitted “with the approval of the public affairs

officer,” and the only entrance she considered “for news purposes” was main

hospital building 500—not the VA Plaza.                   Because the Director expressly

understood that the regulation “permit[s] news photography only at authorized

areas,” it is not unreasonable that the VA officers also shared this general

understanding. See Lopez ex rel. Lopez v. Gelhaus, 871 F.3d 998, 1005 (9th Cir.

2017) (“Qualified immunity gives government officials breathing room to make

reasonable but mistaken judgments about open legal questions.” (citation omitted));

Kulas v. Valdez, 159 F.3d 453, 456 (9th Cir. 1998).

       The officers’ training is relevant to determine the reasonableness of the

probable cause. See Florida v. Harris, 568 U.S. 237, 248–49 (2013); Drummond ex

rel. Drummond v. City of Anaheim, 343 F.3d 1052, 1061–62 (9th Cir. 2003). All the

officers testified that due to their training they understood the regulation prohibited

news photography outside designated areas, and none were advised that the VA

Plaza constituted such a designated entrance.1 The officers reasonably inferred from

their prior training that the VA Plaza was not open to news photography.



1
  Although the district court and Rosebrock argue the officers should have interpreted the statute
differently, they provide no facts indicating that the officers should have known to do so at that
time. Illinois v. Gates, 462 U.S. 213, 232 (1983) (“[P]robable cause is a fluid concept—turning
on the assessment of probabilities in particular factual contexts ….”).


                                                4
       b.      “News Purpose”: To cite Rosebrock under 38 C.F.R. § 1.218(a)(10),

the officers must have had a reasonable belief that Rosebrock was videotaping for a

“news purpose.” An officer may rely on “historical facts” and “may draw inferences

based on his own experience in deciding whether probable cause exists” in a

particular situation. Ornelas v. United States, 517 U.S. 690, 699–700 (1996).

       In Rosebrock’s videos on June 12 and June 19, he repeatedly made statements

for the benefit of future viewers—reinforcing the officers’ impression he was

filming for news purposes.2            All three officers submitted sworn statements

evidencing their awareness of various pre-June 12, 2016 news articles published by

Rosebrock, solidifying their reasonable belief in Rosebrock’s “news purpose.” 3 The

officers thus had reasonable probable cause to cite Rosebrock under § 1.218(a)(10).

2.     The video exhibits and Rosebrock’s own testimony provided probable cause

for the officers to arrest Rosebrock under 38 C.F.R. § 1.218(a)(14),4 which prohibits



2
  In the June 19 encounter with Officer C. Perez and Detective Henderson, Henderson asked
Rosebrock if he was filming for media purposes and, if so, to move off the VA Plaza to the city
sidewalk. Rosebrock initially complied, which would further indicate to a reasonable officer that
he indeed had a news purpose.
3
  Rosebrock himself published a piece in Veterans Today about the June 12, 2016 encounter with
Officer M. Perez stating he invoked “freedom of the press” to justify his filming. Rosebrock’s
insistence that he had no news purpose runs counter to prior advocacy pieces he himself has
published. One in particular bemoaned his exclusion as “an investigative writer, columnist and
correspondent” from VA press conferences.
4
 That Rosebrock was only cited for violating section 1.218(a)(10) is of no import to the probable
cause inquiry under other subsections. The officers’ “subjective reason for making the arrest need
not be the criminal offense as to which the known facts provide probable cause.” Devenpeck v.
Alford, 543 U.S. 146, 153 (2004).

                                                5
“any … demonstration, except as authorized by the head of the facility or designee,”

which among other conduct, includes “the display of any placards [or] banners … on

VA property unless approved by the head of the facility or designee.”

       On both occasions, the officers were aware of Rosebrock’s prior protests, and

observed large protest signs identical to those Rosebrock carried in prior protests

leaning against the Great Lawn Gate in the VA Plaza. Rosebrock did not have

authorization to protest on the VA Plaza. Rosebrock did not deny that he was

protesting in his later deposition, insisting that he “always brings signs” to his

“protests.”    Given the officers’ prior knowledge of Rosebrock’s protests and

observation of the protest signs on federal property, they had reasonable probable

cause to cite Rosebrock under § 1.218(a)(14). See Menotti v. City of Seattle, 409

F.3d 1113, 1153 (9th Cir. 2005) (agreeing an officer had probable cause to arrest an

individual for unlawful protesting because the individual was carrying a sign in a

restricted area with no indication he was exempt from the restriction).5

3.     The officers also had probable cause to cite Rosebrock under 38 C.F.R.

§ 1.218(a)(5), which prohibits “disturbances” on VA property, including

“unwarranted loitering” and “[c]onduct … which otherwise impedes or disrupts the


5
  The officers did not need to observe Rosebrock in the act of protesting to have probable cause to
conclude that Rosebrock had likely conducted an unauthorized protest on federal property prior to
their arrival. Barry v. Fowler, 902 F.2d 770, 772 (9th Cir. 1990) (noting the legality of the arrest
did not “depend[] on whether [the officer] was present when [the plaintiff] committed the
misdemeanor[,]” but rather on whether probable cause justified the arrest).


                                                 6
performance of official duties by Government employees.”

       On both June 12 and 19, 2016, the officers were present to arrest Rosebrock’s

associate, Mr. Hayes, and Rosebrock attempted to intervene. The officers had reason

to believe that Rosebrock was conducting unauthorized news filming on federal

property in both instances, “disrupt[ing] the performance of official duties” when

the officers paused in assisting with Hayes’ arrests to respond to Rosebrock. 38

C.F.R. § 1.218(a)(5). When asked to surrender his camera for “evidence” purposes,

Rosebrock did not comply on June 12 or 19 and further impeded the officers from

carrying out their official duties.              Rosebrock’s consistent “disturbances”

demonstrably interfered with the officers’ official duties such that they had an

objectively reasonable belief that they had probable cause to arrest Rosebrock under

section 1.218(a)(5).

4.     The record does not indicate that Detective Henderson participated in citing

Rosebrock or confiscating his camera and Rosebrock did not allege how Detective

Henderson participated in either interaction.6 Detective Henderson’s mere presence

at the scene is insufficient to deny him qualified immunity for the allegedly unlawful

actions of Officer C. Perez. City of Escondido v. Emmons, 139 S. Ct. 500, 502–03



6
  The district court reasoned that despite Detective Henderson’s non-involvement, Rosebrock’s
bare allegation in a declaration that “[Detective] Henderson and Officer [C.] Perez detained” him
created an issue of fact that precluded summary judgment. This is error because conclusory
statements from a declaration are insufficient to defeat a motion for summary judgment. Hansen
v. United States, 7 F.3d 137, 138 (9th Cir. 1993) (per curiam).

                                               7
(2019) (“Because only [the other officer] used any force at all” and the plaintiff

“fail[ed] to identify contrary evidence,” the Supreme Court held that the Ninth

Circuit erred in denying the non-participating officer qualified immunity (citation

omitted)); Felarca v. Birgeneau, 891 F.3d 809, 820 (9th Cir. 2018) (“Officers may

not be held liable merely for being present at the scene of a constitutional violation

or for being a member of the same operational unit as a wrongdoer.”).

      Rosebrock’s prior news publications, history of protesting, and his

interference with the officers’ arrest of his associate created reasonable probable

cause to cite him on June 12 and 19, 2016, under VA regulations for unauthorized

news photography, unauthorized protesting, and disruption of official duties. The

district court’s decision denying the officers qualified immunity in those encounters

on summary judgment is

      REVERSED.




                                          8